DETAILED ACTION
This is in response to the application filed on 01/11/2021.
Preliminary amendments filed 09/24/2021 are entered. Preliminarily, claims 1-23 were canceled and new claims 24-44 were added. Claims 24-44 are pending in this Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Furthermore,
The abstract of the disclosure is objected to because it does not include a concise statement of the technical disclosure of the claimed invention. The abstract includes statement regarding “batch data processing” while the claimed invention is about determining difference between first and second summary data and updating the first summary data. Correction is required. 
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 24-44 are rejected on the ground of nonstatutory double patenting over claim 1-21 of U.S. Patent No. 10,891,269 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is anticipated by the patent. See the bolded portions of claims 13 and 1 of U.S. Patent No. 10,891,269 as illustrated in the following table: 

Instant application
U.S. Patent No. 10,891,269
24. (New) A method comprising: generating a first summary data using a set of data, the first summary data includes a first entity identifier and a first value associated with the first entity identifier; generating a second summary data using the first set of data and a second set of data, the second summary data includes a second entity identifier and a second value associated with the second entity identifier; determining a difference between the first summary data and the second summary data; and updating the first summary data based upon the difference between the first summary data and the second summary data.
13. A method for generating a summary data of a set of data, the method comprising: receiving, at an input module operating on a processor of a computing system, a first set of data and processing, at a first input processing module of the computing system, the first set of data to produce a first structured set of data, wherein the first set of data includes information on web pages and the information on web pages is received from a web crawler; generating, at a first summary generation module of the computing system, a first summary data using the first structured set of data, the first summary data including a first entity identifier and a first value associated with the first entity identifier, and maintaining the first summary data in a data store in the computing system; receiving, at the input module operating on the processor of the computing system, a second set of data and processing, at a second input processing module of the computing system, the second set of data to produce a second structured set of data, wherein the second set of data includes data from a user to correct the information on web pages and the data is received from an electronic device of the user; generating, at a second summary generation module of the computing system, a second summary data using the first structured set of data and the second structure set of data, the second summary data including a second entity identifier and a second value associated with the second entity identifier; determining, at an identity generation module of the computing system, that the first entity identifier in the first summary data maintained in the data store and the second entity identifier in the secondary summary data are identical; determining, at a difference generation module of the computing system, a difference between the first value and the second value; and updating, by the computing system, the first summary data in the data store based on the difference between the first value and the second value.
31. (New) A non-transitory computer-readable storage medium comprising computer- executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method comprising: generating a first summary data using a set of data, the first summary data includes a first entity identifier and a first value associated with the first entity identifier; generating a second summary data using the first set of data and a second set of data, the second summary data includes a second entity identifier and a second value associated with the second entity identifier; determining a difference between the first summary data and the second summary data; and updating the first summary data based upon the difference between the first summary data and the second summary data.
1. A computing system for generating a summary data of a set of data, the computing system comprising: one or more processors configured to run one or more modules stored in non-transitory computer readable medium, wherein the one or more modules are configured to: receive a first set of data, wherein the first set of data includes information on web pages and the information on web pages is received from a web crawler, and format the first set of data into a first structured set of data; generate a first summary data using the first structured set of data, the first summary data includes a first entity identifier and a first value associated with the first entity identifier, and store the first summary data in a data store; receive a second set of data, wherein the second set of data includes data from a user to correct the information on web pages and the data is received from an electronic device of the user, and format the second set of data into a second structured set of data; generate a second summary data using the first structured set of data and the second structured set of data, the second summary data includes a second entity identifier and a second value associated with the second entity identifier; compare the first summary data in the data store with the second summary data; determine that the first entity identifier and the second entity identifier are identical; determine a difference between the first value and the second value; and update the first summary data in the data store based on the difference between the first value and the second value.
38. (New) A system comprising: at least one processor; and memory encoding computer-executable instructions that, when executed by the at least one processor, perform a method comprising: 6U.S. Patent Application Serial No. 17/145,888 Preliminary Amendment dated September 24, 2021 generating a first summary data using a set of data, the first summary data includes a first entity identifier and a first value associated with the first entity identifier; generating a second summary data using the first set of data and a second set of data, the second summary data includes a second entity identifier and a second value associated with the second entity identifier; determining a difference between the first summary data and the second summary data; and updating the first summary data based upon the difference between the first summary data and the second summary data.
1. A computing system for generating a summary data of a set of data, the computing system comprising: one or more processors configured to run one or more modules stored in non-transitory computer readable medium, wherein the one or more modules are configured to: receive a first set of data, wherein the first set of data includes information on web pages and the information on web pages is received from a web crawler, and format the first set of data into a first structured set of data; generate a first summary data using the first structured set of data, the first summary data includes a first entity identifier and a first value associated with the first entity identifier, and store the first summary data in a data store; receive a second set of data, wherein the second set of data includes data from a user to correct the information on web pages and the data is received from an electronic device of the user, and format the second set of data into a second structured set of data; generate a second summary data using the first structured set of data and the second structured set of data, the second summary data includes a second entity identifier and a second value associated with the second entity identifier; compare the first summary data in the data store with the second summary data; determine that the first entity identifier and the second entity identifier are identical; determine a difference between the first value and the second value; and update the first summary data in the data store based on the difference between the first value and the second value.


The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Furthermore,
Claims 24-44 are rejected on the ground of nonstatutory double patenting over claim 4 and 16 of U.S. Patent No. 9,317,541 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is anticipated by the patent. See the bolded portions of claims 14+16 and 1+4 of U.S. Patent No. 9,317,541 as illustrated in the following table: 

Instant application
U.S. Patent No. 9,317,541
24. (New) A method comprising: generating a first summary data using a set of data, the first summary data includes a first entity identifier and a first value associated with the first entity identifier; generating a second summary data using the first set of data and a second set of data, the second summary data includes a second entity identifier and a second value associated with the second entity identifier; determining a difference between the first summary data and the second summary data; and updating the first summary data based upon the difference between the first summary data and the second summary data.
14. A method for generating a summary data of a set of data, the method comprising: receiving, at an input module operating on a processor of a computing system, a first set of data and a second set of data, wherein the first set of data comprises a larger number of data items compared to the second set of data; processing, at a first input processing module of the computing system, the first set of data to format the first set of data into a first structured set of data; generating, at a first summary generation module of the computing system, a first summary data using the first structured set of data by operating rules for summarizing the first structured set of data; maintaining the first summary data in a data store in the computing system; processing, at a second input processing module of the computing system, the second set of data to format the second set of data into a second structured set of data; generating, at a second summary generation module of the computing system, a second summary data using the first structured set of data and the second structured set of data by operating rules for summarizing the first structured set of data and the second structured set of data; determining, at a difference generation module of the computing system, a difference between the first summary data and the second summary data; and updating, by the computing system, the data store based on the difference between the first summary data and the second summary data.
16. The method of claim 14, wherein each of the first summary data and the second summary data comprises an entity identifier and a value associated with the entity identifier, and wherein determining the difference between the first summary data and the second summary data comprises: determining that the first summary data and the second summary data include an identical entity identifier, and comparing values associated with the identical entity identifiers in the first summary data and the second summary data.
31. (New) A non-transitory computer-readable storage medium comprising computer- executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method comprising: generating a first summary data using a set of data, the first summary data includes a first entity identifier and a first value associated with the first entity identifier; generating a second summary data using the first set of data and a second set of data, the second summary data includes a second entity identifier and a second value associated with the second entity identifier; determining a difference between the first summary data and the second summary data; and updating the first summary data based upon the difference between the first summary data and the second summary data.
14. A method for generating a summary data of a set of data, the method comprising: receiving, at an input module operating on a processor of a computing system, a first set of data and a second set of data, wherein the first set of data comprises a larger number of data items compared to the second set of data; processing, at a first input processing module of the computing system, the first set of data to format the first set of data into a first structured set of data; generating, at a first summary generation module of the computing system, a first summary data using the first structured set of data by operating rules for summarizing the first structured set of data; maintaining the first summary data in a data store in the computing system; processing, at a second input processing module of the computing system, the second set of data to format the second set of data into a second structured set of data; generating, at a second summary generation module of the computing system, a second summary data using the first structured set of data and the second structured set of data by operating rules for summarizing the first structured set of data and the second structured set of data; determining, at a difference generation module of the computing system, a difference between the first summary data and the second summary data; and updating, by the computing system, the data store based on the difference between the first summary data and the second summary data.
16. The method of claim 14, wherein each of the first summary data and the second summary data comprises an entity identifier and a value associated with the entity identifier, and wherein determining the difference between the first summary data and the second summary data comprises: determining that the first summary data and the second summary data include an identical entity identifier, and comparing values associated with the identical entity identifiers in the first summary data and the second summary data.
38. (New) A system comprising: at least one processor; and memory encoding computer-executable instructions that, when executed by the at least one processor, perform a method comprising: 6U.S. Patent Application Serial No. 17/145,888 Preliminary Amendment dated September 24, 2021 generating a first summary data using a set of data, the first summary data includes a first entity identifier and a first value associated with the first entity identifier; generating a second summary data using the first set of data and a second set of data, the second summary data includes a second entity identifier and a second value associated with the second entity identifier; determining a difference between the first summary data and the second summary data; and updating the first summary data based upon the difference between the first summary data and the second summary data.
1. A computing system for generating a summary data of a set of data, the computing system comprising: one or more processors configured to run one or more modules stored in non-tangible computer readable medium, wherein the one or more modules are operable to: receive a first set of data and a second set of data, wherein the first set of data comprises a larger number of data items compared to the second set of data; process the first set of data to format the first set of data into a first structured set of data; generate a first summary data using the first structured set of data by operating rules for summarizing the first structured set of data, and store the first summary data in a data store; process the second set of data to format the second set of data into a second structured set of data; generate a second summary data based on the first structured set of data and the second structured set of data by operating rules for summarizing the first structured set of data and the second structured set of data; determine a difference between the first summary data and the second summary data; and update the data store based on the difference between the first summary data and the second summary data.
4. The computing system of claim 1, wherein each of the first summary data and the second summary data comprises an entity identifier and a value associated with the entity identifier, and wherein the one or more modules are operable to determine the difference between the first summary data and the second summary data by: determining that the first summary data and the second summary data include an identical entity identifier, and comparing values associated with the identical entity identifiers in the first summary data and the second summary data.



The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 24-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 24-44 are directed to a method, program product, or a system which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claims 24, 31, and 38 are directed to an abstract idea without significantly more. The claims recite generating a first and second summary data, determining the difference between the first and second summary data, and updating the first summary based on differences. The steps of current claimed invention could be performed in human mind and using pen and paper. As such, the claimed invention falls within at least one groupings of abstract ideas enumerated in the 2019 PEG because the claim did not include any limitations requiring computer implementation. Other than reciting a “processor” and “memory” nothing in the claims 31 and 38 preclude the steps from practically being performed in human mind. Thus, the claimed invention is directed to an abstract idea of mental process. 
Prong 2:
This judicial exception is not integrated into a practical application. Only claims 31 and 38 further recites generic computer components (e.g. a “memory” and a “processor”) to implement the steps of the invention. The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and considered to be insignificant extra solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.04(d) and 2106.05(g).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation of processor and memory in claims 31 and 38 are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea. See MPEP 2106.05(d).
Regarding dependent claims 25-30, 32-37, and 39-44,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The dependent claims receiving, determining, and generating data which are either function of evaluation/judgement that can be done in the human mind or generic computer functions (e.g. inputting or outputting data) that do not amount significantly to more than abstract idea. Moreover, the function such “formatting bulk data into structured data” can be implemented by a person using pen and paper. The person could format or organize the received data into tabular format (i.e. structured) data on a piece of paper and make structured data. 	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 35, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter of “determining whether a first value of the first entity identifier and a second value of the second entity identifier are equal; and when the first value and second value are equal, comparing data associated with the first entity identifier and the second entity identifier” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification of current invention (e.g. paragraph 18) describes comparing values associated with identical identifiers in the first and second summary data. Contrary to claims 30, 35, and 44, the specification points out when the identifiers in the first and second summary data are equal/identical, then their values are compared. However, the specification fails to describe the feature of determining whether a first value of the first entity identifier and a second value of the second entity identifier are equal; and when the first value and second value are equal, comparing data associated with the first entity identifier and the second entity identifier.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 35, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained above, the specification fails to describes the limitations of determining whether a first value of the first entity identifier and a second value of the second entity identifier are equal; and when the first value and second value are equal, comparing data associated with the first entity identifier and the second entity identifier. Said limitation is inconsistent with the specification describing that when the identifiers in the first and second summary data are equal/identical, comparing their values. It is not clear to a person of ordinary skill in the art that how said functions of claims 30, 35, and 40 are executed. As such, the metes and bounds of the claims are unclear which results in rendering the claims indefinite. 
The Examiner notes that, for the purpose of examination, the limitations of claims30, 35, and 44 are interpreted according the specification as determining if the identifies of first and second summary data are equal, then comparing their values.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24-44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Seo, US 2009/0070384.
Regarding claim 24,
Seo discloses a method comprising:
[Examiner notes that although Seo labels the metadata of A.mp4 as second metadata and metadata of B.mp4 as first metadata (see para 83), a person of ordinary sill in the art knows such labels (first and second) are relative and could be switched. For the purpose of the examining the current claims, the Examiner maps the metadata of A.mp4 (e.g. second metadata) to “a first summary data” and metadata of B.mp4 (e.g. first metadata) to “a second summary data.”]
generating a first summary data using the first set of data, the first summary data includes a first entity identifier and a first value associated with the first entity identifier (See Seo: at least Fig. 1B, Fig. 2, and para 78, 80-84, 88, and 91-92, generating a metadata summary for A.mp4 (which corresponds to the first metadata summary) containing first data including an identifier name (e.g. actor/actress’s name) and its associated name value);
generating a second summary data using the first structured set of data and the second structured set of data, the second summary includes a second entity identifier and a second value associated with the second entity identifier (See Seo: at least Fig. 1B, Fig. 2, and para 17, 58, 78, 80-84, 88, and 91-92, generating a metadata summary for B.mp4 (which corresponds to the second metadata summary) containing a second data including first data (e.g. actor/actress’s name) and second data including a second entity identifier (e.g. director data) and its associated value);
determining a difference between the first summary data and the second summary data (See Seo: at least Fig. 2, Fig. 4, and para 13, 16, 83-97, determining the difference between the first and second metadata summary);
updating the first summary data based on the difference between the first summary data and the second summary data (See Seo: at least Fig. 2, Fig. 4, and para 13, 16, 83-97, updating the metadata summary of A.mp3 (i.e. first summary data) based on the determined difference).
Regarding claim 25,
Seo discloses wherein the first set of data comprises bulk data input (See Seo: at least Fig. 1A-Fig. 2, and para 50-52, 55, 57, 62, 66, and 77).  
Regarding claim 26,
Seo discloses wherein the bulk data input comprises one or more of raw information received from one or more contributors; web-crawler data received 
from a web-crawler; or data received from a storage center (See Seo: at least Fig. 1A-Fig. 2, and para 18, 50-52, 55, 57, 62, 66, and 77, receiving raw data from a contributor or storage).  
Regarding claim 27,
Seo discloses wherein the second set of data comprises intermittent data (See Seo: at least Fig. 1A-Fig. 2, and para 10, 18, 50-52, 55, 57, 62, 66, and 77).   
Regarding claim 28,
Seo discloses wherein the intermittent data comprises real-time data submissions (See Seo: at least Fig. 1A-Fig. 2, and para 10, 18, 50-52, 55, 57, 62, 66, 
and 77, a user might manually input data).   
 Regarding claim 29,
Seo discloses formatting the bulk data input into structured data; group a plurality of elements in the structured data; and generate an entity identifier for the plurality of elements (See Seo: at least Fig. 1A-Fig. 2, and para 16, 55, 57, 66-69, and 80-82, formatting data into a markup language data, grouping data into data fields and generating entity identifiers such names, director data, or synopsis data).   
Regarding claim 30,
Seo discloses wherein the first summary data comprises a first entity identifier and the second summary data comprises a second entity identifier, and wherein determining the difference between the first summary data and the second summary data comprises: determining whether a first value of the first entity identifier and a second value of the second entity identifier are equal; and when the first value and second value are equal, comparing data associated with the first entity identifier and the second entity identifier (See Seo: at least Fig. 2, Fig. 4, and para 13, 16, 37-38, and 82-97, comparing data fields (i.e. identifiers) of the first and second metadata to determine if they are identical (e.g. both are “actor/actress’s name”), then comparing the names (i.e. values)).  
Regarding claims 31 and 35,
the scopes of the claims are substantially the same as claims 24 and 30, respectively, and are rejected on the same basis as set forth for the rejections of claims 24 and 30, respectively.
Regarding claim 32,
Seo discloses generate a third data set by combining the first data set and the second data set; and generate third summary data for the third data set (See Seo: at least Fig. 1B, Fig. 2, and para 78, 80-84, 88, and 91-92, e.g. a third metadata summary for C.mp4).  
Regarding claim 33,
Seo discloses wherein the first data set comprises one or more of raw 
information received from one or more contributors; web-crawler data received from a web-crawler; or data received from a storage center (See Seo: at least Fig. 1A-Fig. 2, and para 10, 18, 50-52, 55, 57, 62, 66, and 77, receiving raw data from a contributor or storage).  
 Regarding claim 34,
Seo discloses wherein the second data set comprises data received from a user to correct information in the first data set (See Seo: at least Fig. 1A-Fig. 2, and para 10, 18, 50-52, 55, 57, 62, 66, and 77).  
 Regarding claim 36,
Seo discloses wherein the method further comprises processing the first data set to generate a first structured data set (See Seo: at least Fig. 1A-Fig. 2, and para 16, 55, 57, 66-69, and 80-82).  
 Regarding claim 37,
Seo discloses wherein the second data set comprises real-time data submissions, and wherein the method further comprises processing the second data set to generate a second structured data set in response to receiving the real-time data submissions (See Seo: at least Fig. 1A-Fig. 2, and para 10, 18, 50-52, 55, 57, 62, 66, and 77).  
Regarding claims 38-44,
the scopes of the claims are substantially the same as claims 24-30, respectively, and are rejected on the same basis as set forth for the rejections of claims 24-30, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al., US 7,137,065 disclosing receiving two posted documents and generating corresponding metadata summaries for each, wherein each of the metadata summaries includes at least one sub-tree structure. The structures of the two summary sub-trees within the respective metadata summaries are subsequently compared. If the two summary sub-trees are different, the two documents are deemed distinct. If the two summary sub-trees are the same, attribute values and text content of the metadata summaries are compared over a portion of the metadata summaries. 
Meyers, US 2014/0164429 disclosing an original report is displayed to a user. At least one instance-level customization is received from the user to customize an instance of the original report. The instance-level customizations that the user makes to the customized report are tracked in a manner that allows a history of changes from the original report to the customized report to be determined. The customized report is generated in subsequent executions of the report. The instance-level changes the user made to the report can be audited to allow users to see the changes made to the original report.
Weda et al., US 2010/0185628 disclosing generating a first summary of a multimedia file and generating a second summary of the multimedia file. The at least one second summary includes content excluded from the first summary. The content of the at least one second summary is selected such that it is semantically different to the content of the first summary.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/            Primary Examiner, Art Unit 2162   
09/01/2022